Order appealed from affirmed in so far as to grant the reargument of the motion, and reversed, with ten dollars costs and disbursements, in so far as it grants the original motion, on the ground that while the prior order of October 14, 1909, remains unvacated, the Special Terms should not make an order denying the original motion. The whole matter is remitted to the Special Term to be disposed of on the reargument of the motion. Hirschberg, P. J., Woodward, Thomas, Rich and Carr, JJ., concurred.